UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 07-1018



CEDRIC R. PERRY,       doing   business   as   Perry,
Anthony & Sosna,

                                                   Plaintiff - Appellant,

             versus


INTERNAL REVENUE SERVICE; DEPARTMENT OF THE
UNITED STATES TREASURY,

                                                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:05-cv-00843-D)


Submitted:    June 13, 2007                       Decided:   July 26, 2007


Before WILLIAMS, Chief Judge, and MICHAEL and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedric R. Perry, Appellant Pro Se.     Richard L. Parker, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cedric R. Perry, d/b/a Perry, Anthony & Sosna, appeals

the   district   court’s   order   dismissing   his    complaint   without

prejudice for failure to properly serve the defendant government

agencies as required by Fed. R. Civ. P. 4(i).         We have reviewed the

briefs and the record and find no reversible error.          Accordingly,

we affirm for the reasons stated by the district court.            Perry v.

IRS, No. 5:05-cv-00843-D (E.D.N.C. Oct. 31, 2006).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -